  Case 3:20-cv-01110-G-BH Document 9 Filed 06/16/20              Page 1 of 2 PageID 34



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

BRADLEY WAYNE MINCHEY,      )
    ID # 126071553,         )
          Plaintiff,        )
vs.                         )                     No. 3:20-CV-1110-G-BH
                            )
JOHNSON COUNTY CORRECTIONAL )
CENTER,                     )
         Defendant.         )                     Referred to U.S. Magistrate Judge

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. By separate

judgment, the claims against the defendant will be dismissed with prejudice under 28

U.S.C. § 1915(e)(2)(B) and § 1915A(b) for failure to state a claim, but the dismissal will

be without prejudice to the prosecution of the plaintiff’s prior action in this court against

a different defendant, Minchey v. LaSalle Southwest Corrections, No. 3:20-CV-1066-E-BN

(N.D. Tex.).
  Case 3:20-cv-01110-G-BH Document 9 Filed 06/16/20    Page 2 of 2 PageID 35



      SO ORDERED.

June 16, 2020.

                                   ________________________________
                                   A. JOE FISH
                                   Senior United States District Judge




                                     2
